Citation Nr: 0931208	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability, claimed as low back strain (formerly 
claimed as low back pain).

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as low back strain (formerly claimed as 
low back pain).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1980 and from October 1982 to October 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of service connection for a lumbar spine disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for a 
lumbar spine disability in a June 1980 rating decision.  The 
Veteran was notified of the decision and of his right to 
appeal, but he did not perfect an appeal of that decision.

2.  The evidence added to the record since the last final 
decision in June 1980 is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1980 rating decision denying the Veteran's claim 
for service connection for a lumbar spine disability is 
final.  38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted to reopen 
the Veteran's claim for service connection for a lumbar spine 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since the Board is reopening the Veteran's claim for service 
connection for a lumbar spine disability and then remanding 
the claim for further development before readjudicating it on 
the underlying merits, the Board need not discuss at this 
juncture whether there has been compliance with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

II.  The Petition to Reopen Based on New and Material 
Evidence

In an unappealed decision dated in June 1980, the RO denied 
the Veteran's claim of service connection for a lumbar spine 
disability.  The Veteran did not perfect an appeal of this 
decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Thus, the June 1980 decision became final because the Veteran 
did not file a timely appeal.

The claim of entitlement to service connection for a lumbar 
spine disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The Veteran filed this application to reopen his claim in 
July 2006.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In denying the Veteran's service connection claim in June 
1980, the RO determined that the Veteran's lumbar spine 
disability pre-existed his military service and that there 
was no evidence demonstrating that his pre-existing 
disability was aggravated as a result of his service.  

Evidence received since the last final decision includes the 
Veteran's statements indicating that his lumbar spine 
disability was initially diagnosed during his first period of 
service, from January 1977 to January 1980, and continued and 
worsened through his second period of service, from October 
1982 to October 1985, until the present time.  See, e.g., his 
January 2007 statement.  This evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  Therefore, 
it is new and material and the petition to reopen the service 
connection claim is granted.  See 38 C.F.R. 3.156.


ORDER

The claim for service connection for a lumbar spine 
disability is reopened.  To that extent only, the appeal is 
allowed. 




REMAND

Post-service clinical records show that the Veteran has been 
receiving treatment related to a lumbar spine disability.  
The Veteran asserts that although he injured his back prior 
to entering service, his current lumbar spine disability is 
not etiologically related to that incident.  In fact, he 
asserts that he entered service without any pre-existing 
lumbar spine disability.  He asserts that his current lumbar 
spine disability is related to his in-service incurrence of 
low back symptoms, specifically asserting his current 
symptoms began in service and worsened over time.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology); see also 38 C.F.R. § 3.159(a)(2).  

The Veteran's November 1976 military induction exam report is 
silent as to any pre-existing lumbar spine disability.  
Therefore, it is presumed he did not have a lumbar spine 
disability when entering service in January 1977.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

However, the Veteran acknowledges that he experienced a back 
injury prior to entering service.  His service treatment 
records demonstrate that treating medical professionals 
relied upon his description of the pre-service injury when 
addressing his lumbar spine symptoms.  Lay statements by a 
Veteran concerning a pre-existing condition, alone, however, 
are insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners).  In order to rebut the presumption of 
soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear 
and unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service beyond its natural progression.  
VAOPGCPREC 3-2003 (July 16, 2003); see Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  In this case, there is 
no competent medical evidence of record regarding whether the 
Veteran entered service with a pre-existing lumbar spine 
disability.  See Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition).  And, even if it were 
found that the Veteran's lumbar spine disability pre-existed 
his military service, there would still need to be competent 
medical evidence as to whether that condition was aggravated 
by his military service.  See 38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

That said, the Veteran's service treatment records show that 
he received treatment for lumbar spine symptoms in January, 
February, March, April, and May 1978; and March, June, July, 
and October 1979.  His January 1980 separation examination 
notes recurrent back pain.  Hence, there is competent medical 
evidence of in-service occurrences of lumbar spine symptoms.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available).  However, there is no competent 
medical evidence of record regarding whether the Veteran's 
current lumbar spine disability is etiologically related to 
those in-service incurrences.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (direct service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service); see 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997) (evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation).  

Therefore, there is insufficient competent medical evidence 
on file for the VA to make a decision on the claim; and VA 
must provide a VA medical examination.  Hence, the Board must 
remand the Veteran's claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology of 
any current lumbar spine disability found 
to be present.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to when any lumbar spine 
disability found was first manifested 
(i.e., prior to service, in service, or 
after service).  If the examiner 
determines that the Veteran's lumbar spine 
disability undebatably preexisted service, 
the examiner is asked to indicate whether 
it is at least as likely as not (i.e., 50 
percent probability or greater) that the 
condition was aggravated (permanently 
worsened) by or as a consequence of 
service.  

If the examiner finds that the Veteran's 
lumbar spine disability did not preexist 
service, the examiner is asked to express 
an opinion as to whether the Veteran's 
lumbar spine disability is at least as 
likely as not related to his military 
service, and particularly to his in-
service symptoms.  The examiner is also 
asked to indicate whether there is 
evidence of degenerative changes of the 
lumbar spine within one year after 
discharge from service.

In offering this assessment, the examiner 
must comment on the Veteran's reports of a 
continuity of symptomatology since 
service.  In this regard, the examiner 
should consider the Veteran's statements 
regarding lumbar spine symptoms in 
service, as well as his statements of 
continuous symptoms of lumbar spine 
problems after service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (holding that 
an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied on absence of evidence of a 
disability in the service treatment 
records to provide a negative opinion).  

The rationale for all opinions expressed 
should be provided in a legible report.

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, issue a Supplemental 
Statement of the Case and provide the 
Veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


